United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 97-3791EM
                                   _____________

Tammy Kwikkel-Elliott;                  *
                                        *
             Plaintiff,                 *
                                        *
William Elliott,                        * Appeal from the United States
                                        * District Court for the Eastern
             Plaintiff-Appellant,       * District of Missouri.
                                        *
      v.                                *     [UNPUBLISHED]
                                        *
Aid Association for Lutherans,          *
                                        *
             Defendant-Appellee.        *
                                  _____________

                            Submitted: March 13, 1998
                                Filed: March 18, 1998
                                  _____________

Before FAGG and ROSS, Circuit Judges, and EISELE,* District Judge.
                              _____________

PER CURIAM.

       William Elliott appeals the district court's adverse grant of summary judgment in
this retaliation-based employment discrimination action. Having reviewed the record
and the materials submitted by the parties, we see no error by the district court. The



      *
        The Honorable G. Thomas Eisele, United States District Judge for the Eastern
District of Arkansas, sitting by designation.
district court has written a well-reasoned opinion in this fact-intensive case, and we
conclude that an extended discussion is unnecessary. We believe the district court is
correct, and we affirm on the basis of the district court's memorandum and order. See
8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-